I shall concur with the opinion of Judge O'BRIEN. The acts of 1894 and of 1896, which conferred authority upon the comptroller to impose additional franchise taxes, by their terms, direct that officer "in no event, to include earnings derived from business which is of an interstate character." If that officer cannot impose the tax upon the relator's earnings since these enactments, I think he is quite without authority in this proceeding to impose taxes for the years prior thereto upon earnings of the relator derived from business of an interstate character.